MEMORANDUM **
The joint motion for attorneys’ fees pursuant to the Equal Access to Justice Act is granted. See 28 U.S.C. § 2412(d). Attorneys’ fees in the amount of $3,550.00 are awarded in favor of appellant. See 9th Cir. R. 39-1.6; 9th Cir. Gen. Ord. 6.3(a) & App. A, ¶ 50.
The joint motion for a full remand is granted, and the district court’s judgment entered January 25, 2007 is vacated and remanded.
Pursuant to sentence four of 42 U.S.C. § 405(g), the district court shall remand the case to the Commissioner of Social Security for further administrative proceedings.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.